UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6921



CLIFTON V. GRAVES,

                                              Plaintiff - Appellant,

          versus


CHARLES COUNTY SHERIFF’S DEPARTMENT,

                                               Defendant - Appellee,


          and


FREDERICK E. DAVIS, Sheriff,

                                                           Defendant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-03-
3552-AMD)


Submitted:   November 3, 2004             Decided:   December 3, 2004


Before TRAXLER, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Clifton V. Graves, Appellant Pro Se. John Francis Breads, Jr.,
LOCAL GOVERNMENT INSURANCE TRUST, Columbia, Maryland, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

           Clifton V. Graves appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.    We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.   See Graves v.

Charles County Sheriff’s Dep’t, No. CA-03-3552-AMD (D. Md. May 18,

2004).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 3 -